UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1948


KEITH P. RICHARDS,

                Plaintiff - Appellant,

          v.

UNITED STATES AIR FORCE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-01474-RWT)


Submitted:   July 31, 2012                 Decided:   August 3, 2012


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Davis, Jr., DAVIS & DAVIS LLP, Annapolis, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Jason
D. Medinger, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith P. Richards appeals from the district court’s

order dismissing his complaint filed pursuant to the Federal

Tort Claims Act.         We have reviewed the record on appeal and the

briefs      filed   by   the   parties   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Richards v. United States Air Force, No. 8:10-cv-01474-

RWT   (D.    Md.    July 7,    2011).    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                                          AFFIRMED




                                         2